UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED APRIL 30, 2016 Commission file number: 333-195397 OMNI HEALTH, INC. ( Exact name of registrant as specified in its charter ) NEVADA 46-4597341 ( State or other jurisdiction of incorporation or organization ) ( I.R.S. Employer Identification No.) 5966W 16th Ave,Hialeah, Florida (Address of principal executive offices) ( Zip Code ) Registrant’s telephone number, including area code 800-709-8972 VitaCig, Inc. 433 North Camden Drive, 6th Floor, Beverly Hills, CA 90210 (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.0001 per share ( Title of class ) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes [√] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] Yes [√] No 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [ ] No [√] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [√] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant's most recently completedsecond fiscalquarterwas approximately $2,351,350. For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As ofNovember 7, 2016, there were 1,130,651,683 shares of common stock issued and outstanding. Documents IncorporatedBy Reference: None 2 TABLE OF CONTENTS PageNo. Part I Item 1. Business. 5 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 13 Item 2. Properties. 13 Item 3. Legal Proceedings. 13 Item 4. Mine Safety Disclosures. 13 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 14 Item 6. Selected Financial Data. 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 8. Financial Statements and Supplementary Data. 20 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 37 Item 9A. Controls and Procedures. 37 Item 9B. Other Information. 38 Part III Item 10. Directors, Executive Officers and Corporate Governance. 39 Item 11. Executive Compensation. 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 43 Item 13. Certain Relationships and Related Transactions, and Director Independence. 44 Item 14. Principal Accounting Fees and Services. 45 Part IV Item 15. Exhibits, Financial Statement Schedules. 46 Signatures 47 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA") regarding management’s plans and objectives for future operations including plans and objectives relating to our planned marketing efforts and future economic performance. The forward-looking statements and associated risks set forth in this Annual Report include or relate to, among other things, (a) our growth strategies, (b) anticipated trends and regulations in the our industry, (c) our ability to obtain and retain sufficient capital for future operations, and (d) our anticipated needs for working capital. These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business” Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors”. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this report will in fact occur. The forward-looking statements herein are based on current expectations that involve a number of risks and uncertainties. Such forward-looking statements are based on assumptions described herein. The assumptions are based on judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Accordingly, although we believe that the assumptions underlying the forward-looking statements are reasonable, any such assumption could prove to be inaccurate and therefore there can be no assurance that the results contemplated in forward-looking statements will be realized. In addition, as disclosed in “Risk Factors”, there are a number of other risks inherent in our business and operations, which could cause our operating results to vary markedly and adversely from prior results or the results contemplated by the forward-looking statements. Management decisions, including budgeting, are subjective in many respects and periodic revisions must be made to reflect actual conditions and business developments, the impact of which may cause us to alter marketing, capital investment and other expenditures, which may also materially adversely affect our results of operations. In light of significant uncertainties inherent in the forward-looking information included in the report statement, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Any statement in this report that is not a statement of an historical fact constitutes a “forward-looking statement”. Further, when we use the words “may”, “expect”, “anticipate”, “plan”, “believe”, “seek”, “estimate”, “internal”, and similar words, we intend to identify statements and expressions that may be forward- looking statements. We believe it is important to communicate certain of our expectations to our investors. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions that could cause our future results to differ materially from those expressed in any forward-looking statements. Many factors are beyond our ability to control or predict. You are accordingly cautioned not to place undue reliance on such forward-looking statements. Important factors that may cause our actual results to differ from such forward-looking statements include, but are not limited to, the risks outlined under “Risk Factors” herein. The reader is cautioned that our Company does not have a policy of updating or revising forward-looking statements and thus the reader should not assume that silence by management of our Company over time means that actual events are bearing out as estimated in such forward-looking statements. OTHER INFORMATION Unless specifically set forth to the contrary, when used in this report, the terms “Omni Health, Inc”, “VitaCig, Inc.", “VitaCig”, "we"", "our", the "Company" and similar terms refer to Omni Health, Inc., a Nevada corporation, previously known as VitaCig, Inc. In addition, when used herein and unless specifically set forth to the contrary, “ 2015 ” refers to the year ended April 30, 2015, “ 2016 ” refers to the year ended April 30, 2016. 4 PART I As used in this report, “we”, “us”, “our”, “Omni Health”, “VitaCig”, “Company” or “our Company” refers to Omni Health, Inc, previously known as VitaCig, Inc. Item 1. Business Overview Corporate History We were incorporated in Nevada on January 22, 2014. We began as a technology company that was engaged in the manufacturing and retailing of nicotine-free Electronic Cigarettes (“eCigs”) that are pre-packaged with vitamins, nutrients, and generic pharmaceuticals. Generic pharmaceuticals include the dietary supplements: Vitamin A1, B1, C, E, and anti-oxidant ubidecarenone (CO-Q10). We were originally formed as a wholly-owned subsidiary of mCig, Inc. On February 24, 2014, our company entered into a Contribution Agreement with mCig, Inc. In accordance with this agreement we accepted the contribution by mCig, Inc. of specific assets consisting solely of pending trademarks for the term “VitaCig” filed with the USPTO and $500 in cash as contribution in exchange for 500,135,000 shares of common capital stock representing 100% of the shares outstanding of VitaCig, Inc. On November 28, 2014, mCig completed the spin-off of 54.1% of VitaCig, Inc. On June 17, 2016 VitaCig acquired Malecon Pharmacy, Inc., in a Stock Exchange Agreement. VitaCig issued LX Retail Group, LLC 575,000,000 common shares of stock in exchange for 100% of the stock of Malecon Pharmacy, Inc. Malecon Pharmacy, Inc., operates as a subsidiary of VitaCig, Inc. Malecon Pharmacy is a premiere anti-aging cream manufacturer, wholesaler, and distributor. On June 22, 2016 VitaCig sold its eCig business element to mCig, Inc., in exchange for the return to treasury stock 172,500,000 shares of VitaCig stock and the reduction of the outstanding amount owed by Vitacig, Inc., to mCig, Inc., the amount of $122,394. As a result of this transaction, VitaCig, Inc., became a holding company in which it has one wholly owned subsidiary, Malecon Pharmacy, Inc. On August 9, 2016 the Company changed its name from “VitaCig, Inc.” to “Omni Health, Inc.”. The fiscal year end is April 30. Our Company The Company operates a pharmacy in Hialeah, Florida. All of our operations are conducted through our wholly-owned subsidiaries, Malecon Pharmacy, Inc. Malecon Pharmacy, Inc., is a vertically integrated company focused on healthcare and operating in the highly lucrative pharmaceutical, medical and wellness industries, since 1974. We are licensed provider of innovative health, wellness and pharmacy services through our pharmacy located in Hialeah, Florida. Employees As of April 30, 2016, the Company had no full-time employees and five independent contractors (including two members of management). Currently, Malecon Pharmacy has seven full time employees and three consultants. All employees of Malecon Pharmacy are considered work for hire and maintain no long term contracts. We may hire temporary labor for manufacturing needs as required. We believe that we will be able to hire a sufficient number of qualified employees to meet our employment needs. Our manufacturing process does not require special training, other than orientation to our production techniques and specific equipment. None of our employees is represented by a labor union or a collective bargaining agreement. We consider our relations with our employees to be good. 5 ITEM 1A. RISK FACTORS. Our business is subject to a variety of risks and uncertainties, including, but not limited to, the risks and uncertainties described below. If any of the risksdescribed below, or elsewhere in this report on Form 10-K, or our Company’s other filings with the Securities and Exchange Commission (the "SEC"), were to occur, our financial condition and results of operations could suffer and the trading price of our common stock could decline. Additionally, if other risks not presently known to us, or that we do not currently believe to be significant, occur or become significant, our financial condition and results of operations could suffer and the trading price of our common stock could decline. You should carefully review the risk factors together with all other information contained in this Annual Report on Form 10-K, and in prior reports pursuant to the Securities Exchange Act of 1934, as amended and the Securities Act of 1933, as amended. Our risk factors, including but not limited to the risk factors listed below, are as follows: SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS OF OUR BUSINESS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED. RISKS RELATED TO OUR BUSINESS New product faces intense media attention and public pressure . Our product is new to the marketplace and since its introduction certain members of the media, politicians, government regulators and advocate groups, including independent doctors have called for a review of all anti-aging creams, pending regulatory review and a demonstration of safety. A ban of this type would likely have the effect of terminating our United States’ sales and marketing efforts of certain products which we may currently market or have plans to market in the future. Such a ban would also likely cause public confusion as to which products are the subject of the ban and which are not and would have a material adverse effect on our business, financial condition and performance. If we experience product recalls, particularly since we currently do not have product recall insurance, we may incur significant and unexpected costs and our business reputation could be adversely affected. We may be exposed to product recalls and adverse public relations if our products are alleged to cause illness or injury, or if we are alleged to have violated governmental regulations. A product recall could result in substantial and unexpected expenditures and harm to our reputation, which could have a material adverse effect on our business, results of operations and financial condition. In addition, a product recall may require significant management time and attention and may adversely impact on the value of our brands. Product recalls may lead to greater scrutiny by federal or state regulatory agencies and increased litigation, which could have a material adverse effect on our business, results of operations and financial condition. At present, we do not have product recall insurance to mitigate for such a contingency. Accordingly, we cannot assure that the risks inherent to any potential product recall will be mitigated in all circumstances nor can we assure the continuing viability of our company in the event of any product recall. Even in the event we procure product recall insurance, unexpected expenditures that could exceed our product recall insurance coverage limits which could have a material adverse effect on our business, results of operations and financial condition. 6 We face intense competition and our failure to compete effectively could have a material adverse effect on our business, results of operations and financial condition. Competition in the anti-aging cream industry is intense. We compete with other sellers of anti-aging creams; the nature of our competitors is varied as the market is highly fragmented and the barriers to entry into the business are low. We compete primarily on the basis of product quality, brand recognition, brand loyalty, service, marketing, advertising and price. We are subject to highly competitive conditions in all aspects of our business. The competitive environment and our competitive position can be significantly influenced by weak economic conditions, erosion of consumer confidence, competitors’ introduction of low-priced products or innovative products, cigarette excise taxes, higher absolute prices and larger gaps between price categories, and product regulation that diminishes the ability to differentiate anti-aging cream products. We may not be unable to promote and maintain our brands. We believe that establishing and maintaining the brand identities of our products is a critical aspect of attracting and expanding a large customer base. Promotion and enhancement of our brands will depend largely on our success in continuing to provide high quality products. If our customers and end users do not perceive our products to be of high quality, or if we introduce new products or enter into new business ventures that are not favorably received by our customers and end users, we will risk diluting our brand identities and decreasing their attractiveness to existing and potential customers. Moreover, in order to attract and retain customers and to promote and maintain our brand equity in response to competitive pressures, we may have to increase substantially our financial commitment to creating and maintaining a distinct brand loyalty among our customers. If we incur significant expenses in an attempt to promote and maintain our brands, our business, results of operations and financial condition could be adversely affected. We rely on licensed compounding operations for the production of our products. We rely exclusively on 4 compounding operations for the production of our products. Therefore, our ability to maintain operations is dependent on a third-party manufacturer. Further, we do not currently have any exclusive product or distribution arrangements with our manufacturer and the loss or disruption of the production of our products could have a material adverse effect on our business, financial condition and results of operations. Potential Risks in Public Perception Associated with Anti-Aging Products Should anti-aging products continue to draw public criticism for exporting unsafe products, we may be adversely and materially affected by the stigma. This in turn would negatively affect our business operations, our revenues, and our financial projections and prospects. 7 We expect that new products and/or brands we develop will expose us to risks that may be difficult to identify until such products and/or brands are commercially available. We are currently developing, and in the future will continue to develop, new products and brands, the risks of which will be difficult to ascertain until these products and/or brands are commercially available. For example, we are developing new formulations, packaging and distribution channels. Any negative events or results that may arise as we develop new products or brands may adversely affect our business, financial condition and results of operations. Internet security poses a risk to our e-commerce sales. At present we generate a portion of our sales through e-commerce sales on our websites. We have started selling our products from 1974 and have generated revenues. We manage our websites and e-commerce platform internally and as a result any compromise of our security or misappropriation of proprietary information could have a material adverse effect on our business, financial condition and results of operations. We rely on encryption and authentication technology licensed from third parties to provide the security and authentication necessary to effect secure Internet transmission of confidential information, such as credit and other proprietary information. Advances in computer capabilities, new discoveries in the field of cryptography or other events or developments may result in a compromise or breach of the technology used by us to protect client transaction data. Anyone who is able to circumvent our security measures could misappropriate proprietary information or cause material interruptions in our operations. We may be required to expend significant capital and other resources to protect against security breaches or to minimize problems caused by security breaches. To the extent that our activities or the activities of others involve the storage and transmission of proprietary information, security breaches could damage our reputation and expose us to a risk of loss and/or litigation. Our security measures may not prevent security breaches. Our failure to prevent these security breaches may result in consumer distrust and may adversely affect our business, results of operations and financial condition. Product exchanges, returns, warranty claims, defect and recalls may adversely affect our business. Any and all products are subject to customer service claims and defects, which may subject us to requests for product exchanges, returns, warranty claims and recalls. If we are unable to maintain a certain degree of quality control of our products we will incur costs of replacing and or recalling our products and servicing our customers. Any product returns, exchanges, and or recalls we may make will have a material adverse effect on our business, our operations and our profitability and will likely result in the loss of customers and goodwill. Moreover products that do not meet our quality control standards and or those products that do not comply with U.S. safety and health standards or that may be defective may reduce the effectiveness, enjoyment and or cause harm to property, person and or death to persons who use the product. Any such instance will likely result in claims against us and potentially subject us to liability and legal claims which may cause injury to our reputation, goodwill and operating results. 8 RISKS RELATED TO OWNERSHIP OF OUR COMMON STOCK Our stock price may be volatile or may decline regardless of our operating performance, and you may not be able to resell your shares at or above the initial public offering price and the price of our common stock may fluctuate significantly. Our shares trade on the OTC Markets Pink Sheets under the symbol VTCQ. The market price for our common stock is likely to be volatile, in part because our shares have only recently started trading. In addition, the market price of our common stock may fluctuate significantly in response to a number of factors, most of which we cannot control, including: n changes in general economic or market conditions or trends in our industry or the economy as a whole and, in particular, in the nutraceutical industry; n changes in key personnel; n entry into new geographic markets; n actions and announcements by us or our competitors or significant acquisitions, divestitures, strategic partnerships, joint ventures or capital commitments; n investors’ perceptions of our prospects and the prospects of the nutraceutical industry; n fluctuations in quarterly operating results, as well as differences between our actual financial and operating results and those expected by investors; n the public’s response to press releases or other public announcements by us or third parties, including our filings with the SEC; n announcements relating to litigation; n financial guidance, if any, that we provide to the public, any changes in this guidance or our failure to meet this guidance; n changes in financial estimates or ratings by any securities analysts who follow our common stock, our failure to meetthese estimates or failure of those analysts to initiate or maintain coverage of our common stock; n the development and sustainability of an active trading market for our common stock; n future sales of our common stock by our officers, directors and significant stockholders; and n changes in accounting principles affecting our financial reporting. These and other factors may lower the market price of our common stock, regardless of our actual operating performance. As a result, our common stock may trade at prices significantly below the initial public offering price. The stock markets and trading facilities, including the OTC Bulletin Board, have experienced extreme price and volume fluctuations that have affected and continue to affect the market prices of equity securities of many e-cigarette companies. In the past, stockholders of some companies have instituted securities class action litigation following periods of market volatility. If we were involved in securities litigation, we could incur substantial costs and our resources and the attention of management could be diverted from our business. The Company may issue more shares in connection with future mergers or acquisitions, which could result in substantial dilution to existing shareholders. Our Certificate of Incorporation authorizes the issuance of 2,000,000,000 shares of common stock. Any future merger or acquisition effected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then-current stockholders. Moreover, the common stock issued in any such merger or acquisition transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders. Our Board of Directors has the power to issue any or all of such authorized but unissued shares without stockholder approval. To the extent that additional shares of common stock or preferred stock are issued in connection with a future business combination or otherwise, dilution to the interests of our stockholders will occur, and the rights of the holders of common stock could be materially and adversely affected. 9 The price at which you purchase our common shares may not be indicative of the price that will prevail in the trading market. You may be unable to sell your common shares at or above your purchase price, which may result in substantial losses to you. The market price for our common shares is particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer. The volatility in our share price is attributable to a number of factors. First our common shares, at times, are thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Second, we are a speculative or “risky” investment due to our limited operating history, lack of profits to date and uncertainty of future market acceptance for our potential products. As a consequence, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our performance. We cannot make any predictions as to what the prevailing market price for our common shares will be at any time or as to what affect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. Volatility in our common share price may subject us to securities litigation, thereby diverting our resources that may have a material effect on our profitability and results of operations. 10 The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. This type of litigation could result in substantial costs and could divert management’s attention and resources. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) could have a material adverse effect on our business and our operating results. If we fail to comply with the requirements of Section 404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common shares. Pursuant to Section 404 of the Sarbanes-Oxley Act and current SEC regulations, we are required to prepare assessments regarding internal controls over financial reporting. In connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover “material weaknesses” in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines “significant deficiency” as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, as it has been for this report, subject to expansion of the size of our Company and our finance department, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could adversely affect the results of the management evaluations of our internal controls. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common shares. 11 We are exposed to general economic conditions, which could have a material adverse impact on our business, operating results and financial condition. Recently there have been adverse conditions and uncertainty in the global economy as the result of unstable global financial and credit markets, inflation, and recession. These unfavorable economic conditions and the weakness of the credit market may continue to have, an impact on our Company’s business and our Company’s financial condition . The current global macroeconomic environment may affect our Company’s ability to access the capital markets may be severely restricted at a time when our Company wishes or needs to access such markets, which could have a materially adverse impact on our Company’s flexibility to react to changing economic and business conditions or carry on our operations. Rule 144 sales in the future may have a depressive effect on the company's stock price as an increase in supply of shares for sale, with no corresponding increase in demand will cause prices to fall. All of the outstanding shares of common stock held by the present officers, directors, and affiliate stockholders are "restricted securities" within the meaning of Rule 144 under the Securities Act of 1933, as amended. As restricted shares, these shares may be resold only pursuant to an effective registration statement or under the requirements of Rule 144 or other applicable exemptions from registration under the Securities Act of 1933 and as required under applicable state securities laws. Rule 144 provides in essence that a person who is an affiliate or officer or director who has held restricted securities for six months may, under certain conditions, sell every three months, in brokerage transactions, a number of shares that does not exceed the greater of 1.0% of a Company's issued and outstanding common stock. There is no limit on the amount of restricted securities that may be sold by a non-affiliate after the owner has held the restricted securities for a period of six months if the Company is a current reporting company under the Securities Exchange Act of 1934. A sale under Rule 144 or under any other exemption from the Securities Act of 1933, if available, or pursuant to subsequent registration of shares of common stock of present stockholders, may have a depressive effect upon the price of the common stock in any market that may develop. In addition, if we are deemed a shell company pursuant to Section 12(b)-2 of the Act, our "restricted securities", whether held by affiliates or non-affiliates, may not be re-soldfor a period of 12 months following the filing of a Form 10 level disclosure or registration pursuant to the Securities Act of 1933. Public disclosure requirements and compliance with changing regulation of corporate governance pose challenges for our management team and result in additional expenses and costs which may reduce the focus of management and the profitability of our company. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and regulations promulgated thereunder, the Sarbanes-Oxley Act andSEC regulations, have created uncertainty for public companies and significantly increased the costs and risks associated with accessing the U.S. public markets. Our management team will need to devote significant time and financial resources to comply with both existing and evolving standards for public companies, which will lead to increased generaland administrative expenses and a diversion of management time and attention from revenue generating activities to compliance activities. 12 SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. For fiscal year 2016 we leased our office facilities. Rent expenses total $4,063 and $6,637 for the fiscal years 2016 and 2015, respectively. All of our facilities are leased from non-affiliated parties. Since June 22, 2016 the company relocated its headquarters to Miami Beach, Florida. The office rent is $5,947.41 per month. The lease expires on May 1, 2019. Currently we sublease a portion of the corporate office for $3,550 per month. The Company operates its Pharmacy in Hialeah at 5th Ave, Hialeah, Florida. The rent for the facility is $8,146.74 per month. The lease expires on February 1, 2017. The Company operates a Warehouse and Distribution Center at th Street, Miami Florida. The company pays $1,605 a month as rent, which expires August 1, 2017. We consider these properties adequate for our current operational needs. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. However, litigation is subject to inherent uncertainties and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Since January 2015, our common stock has been quoted on the OTC Markets under the symbol VTCQ. The following table sets forth, for the periods indicated, the high and low sales prices per share of our common stock as reported by the OTC Markets. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. Period High Low January 7, 2015 through January 31, 2015 $ 0.0720 $ 0.0410 February 1, 2015 through April 30, 2015 $ 0.0750 $ 0.0185 May 1, 2015 through April 30, 2016 $ 0.0350 $ 0.0004 The closing price of our common stock as reported on the OTC Markets was $0.008 on October 27, 2016. (b) Holders As of September 23, 2016, there were approximately 58 owners of record for our common stock. This does not include an indeterminate number of stockholders whose shares may be held by brokers in street name. The holders of common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Transfer Agent and Registrar Our independent stock transfer agent is ClearTrust LLC, 16540 Pointe Village Dr, Ste 206, Lutz, FL 33558. ( c) Dividends We have never paid or declared any cash dividends on our common stock. We currently intend to retain all available funds and any future earnings to fund the expansion of our business, and we do not anticipate paying any cash dividends for the foreseeable future following this offering. Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements and other factors that our board of directors deems relevant. In addition, the terms of any future debt or credit facility may preclude us from paying dividends. 14 (d) Securities Authorized for Issuance under Equity Compensation Plans The Company currently does not have any equity compensation plans. Recent Sales of Unregistered Securities On June 17, 2016 we issued 575,000,000 common shares in the purchase of LX Retailer, Inc. Issuer Purchases of Equity Securities On June 22, 2016 we received 172,500,000 common shares of our stock from mCig, Inc., in exchange for the VitaCig eCig business. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company and therefore, we are not required to provide information required by this Item of Form 10-K. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Management’s Discussion and Analysis of Results of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with the financial statements included herein. Further, this MD&A should be read in conjunction with the Company’s Financial Statements and Notes to Financial Statements included in this Annual Report on Form 10-K for the years ended April 30, 2016 and 2015, as well as the “Business” and “Risk Factors” sections within this Annual Report on Form 10-K. The Company's financial statements have been prepared in accordance with United States generally accepted accounting principles. Management’s Discussion and Analysis may contain various “forward looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, regarding future events or the future financial performance of the Company that involve risks and uncertainties. Certain statements included in this Form 10-K, including, without limitation, statements related to anticipated cash flow sources and uses, and words including but not limited to “anticipates”, “believes”, “plans”, “expects”, “future” and similar statements or expressions, identify forward looking statements. Any forward-looking statements herein are subject to certain risks and uncertainties in the Company’s business and any changes in current accounting rules, all of which may be beyond the control of the Company. The Company has adopted the most conservative recognition of revenue based on the most astringent guidelines of the SEC. Management will elect additional changes to revenue recognition to comply with the most conservative SEC recognition on a forward going accrual basis as the model is replicated with other similar markets (i.e. SBDC). The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth therein. Undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. Any future equity financing will cause existing shareholders to experience dilution of their interest in our Company. In the event we are not successful in raising additional financing, we anticipate that we will not be able to proceed with our business plan. In such a case, we may decide to discontinue our current business plan and seek other business opportunities in the resource sector. Any business opportunity would require our management to perform diligence on possible acquisitions. During this period, we will need to maintain our periodic filings with the appropriate regulatory authorities and will incur legal and accounting costs. In the event no other such opportunities are available and we cannot raise additional capital to sustain operations, we may be forced to discontinue business. We do not have any specific alternative business opportunities in mind and have not planned for any such contingency. 15 Due to our lack of operating history and present limited revenues, our auditors have stated their opinion that there currently exists substantial doubt about our ability to continue as a going concern. The auditors base this opinion without knowledge of the history of Malecon Pharmacy, Inc. Overview VitaCig, Inc. (the “Company”) was incorporated under the laws of the state of Nevada on January 22, 2014. We serve as a technology company which manufactures and retail nicotine-free cigarettes that are pre-packaged with vitamins, nutrients, and generic pharmaceuticals. We established our fiscal year end as April 30. We were originally a wholly-owned subsidiary of mCig, Inc. On February 24, 2014, we entered into a Contribution Agreement with mCig, Inc. In accordance with this agreement we accepted the contribution by mCig, Inc. of specific assets consisting solely of pending trademarks for the term “VitaCig” filed with the USPTO and $500 in cash as contribution in exchange for 500,135,000 shares of common capital stock representing 100% of the issued and outstanding shares of our company. On November 28, 2014, mCig completed the spin-off of 54.1% of VitaCig, Inc. On June 17, 2016 VitaCig acquired Malecon Pharmacy, Inc., in a Stock Exchange Agreement. VitaCig issued LX Retail Group, LLC 575,000,000 common shares of stock in exchange for 100% of the stock of Malecon Pharmacy, Inc. Malecon Pharmacy, Inc., operates as a subsidiary of VitaCig, Inc. Malecon Pharmacy is a premiere anti-aging cream manufacturer, wholesaler, and distributor. On June 22, 2016 VitaCig sold its eCig business element to mCig, Inc., in exchange for the return to treasury stock 172,500,000 shares of VitaCig stock and the reduction of the outstanding amount owed by Vitacig, Inc., to mCig, Inc., the amount of $122,394. As a result of this transaction, VitaCig, Inc., became a holding company in which it has one wholly owned subsidiary, Malecon Pharmacy, Inc. On August 9, 2016 the Company changed its name from “VitaCig, Inc.” to “Omni Health, Inc.”. Overview of Malecon Pharmacy, Inc. Malecon Pharmacy, Inc., (“Malecon”) was incorporated under the laws of the state of Florida on October 25, 1974. We serve as a local pharmacy in Hialeah, Florida, the sixth largest city in the state and a principal city of the Miami Metropolitan area. Hialeah has the highest percentage of Cuban and Cuban American residents in the USA, with 74% of the population. Roughly 92% of the city’s population speak Spanish at home. With more than 40 years of service to the community, providing pharmacy services, Malecon is a neighborhood “go to” operation for product and services. Plan of Operations The Company’s current plan of operations is significantly different from its Results of Operations. Subsequent to the reporting period, the Company acquired 100% of Malecon Pharmacy and sold off its business of VitaCig, the e-Cig business. In addition to continued support of its Pharmacy operations in Hialeah, Florida, the Company is looking to expand its operations both vertically and horizontally. The Company is looking to acquire additional pharmacies operating in its sphere of influence growing its footprint to additional communities. 16 Additionally, the company is looking to expand its reach by adding new insurance contracts and working with the Obama Healthcare initiative within the communities. The Company is also seeking additional sales growth through acquisitions of similar business opportunities. Results of Operations Substantial positive and negative fluctuations can occur in our business due to a variety of factors, including variations in the economy, and the abilities to raise capital. As a result, net income and revenues in a particular period may not be representative of full year results and may vary significantly in this early stage of our operations. In addition results of operations, which may fluctuate in the future, may be materially affected by many factors of a national and international nature, including economic and market conditions, currency values, inflation, the availability of capital, the level of volatility of interest rates, the valuation of security positions and investments and legislative and regulatory developments. Our results of operations also may be materially affected by competitive factors and our ability to attract and retain highly skilled individuals. The results of operation discussed are for the VitaCig business through April 30, 2016. When we discuss future projections and opportunities we refer to Malecon business. Our operating results and cash flows are presented for the fiscal years ending April 30, 2015 and April 30, 2016. For the year ended For the year ended April 30, April 30, 2016 2015 Revenue $ 213,686 $ 376,001 Cost of Goods Sold 184,718 206,534 Gross Profit 28,968 169,497 Expenses 563,000 203,187 Net Loss $ (534,032) $ (33,720) Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, we evaluate our estimates, including those related to uncollectible receivables, inventory valuation, deferred compensation and contingencies. We base our estimates on historical performance and on various other assumptions that we believe to be reasonable under the circumstances. These estimates allow us to make judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. We believe the following accounting policies are our critical accounting policies because they are important to the portrayal of our financial condition and results of operations and they require critical management judgments and estimates about matters that may be uncertain. If actual results or events differ materially from those contemplated by us in making these estimates, our reported financial condition and results of operations for future periods could be materially affected. 17 Revenue Recognition Revenues are presented net of discounts. In general, we recognize revenue when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered to the customer, (iii) the fee is fixed or determinable, and (iv) collectability is reasonably assured. Where arrangements have multiple elements, revenue is allocated to the elements based on the relative selling price method and revenue is recognized based on our policy for each respective element. We generate revenue primarily from sales of the electronic cigarettes, components for electronic cigarettes and related accessories. Amounts billed or collected in excess of revenue recognized are recorded as deferred revenue. Revenue Our revenue for the twelve months ended April 30, 2016 was 213,686 compared to $376,001 for the year ended April 30, 2015. Revenues consist primarily of results from the sales of the electronic cigarettes, components for electronic cigarettes and related accessories. Cost of Goods Sold Our cost of goods sold for the year ended April 30, 2016 was $184,718 compared to $206,534 for the year ended April 30, 2015. The decrease is primarily due to the decrease in sales and the increase in wholesale distribution in which margins are not as good as retail sales. Gross Profit Our Gross Profit for the twelve months ended April 30, 2016 was $28,968 compared to $169,467 for the year ended April 30, 2015. The gross profit of $169,467 for the twelve months ended April 30, 2015 represents 45% as a percentage of total revenue. The gross profit of $28,968 for the year ended April 30, 2016 represents 14% as a percentage of total revenue. This decrease in the gross profit is primarily attributed to the reduction of sales and the increase in wholesale distribution versus retail sales. Operating Expenses Our operating expenses increased by $359,813 to $563,000 for the twelve months ended April 30, 2016, from $203,187 for the year ended April 30, 2015. The increase was primarily due to stock based compensation of $441,406. Our total operating expenses for the twelve months ended April 30, 2016 of $563,000 consisted of $23,950 of professional fees, $441,406 of stock based compensation, $42,097 of consulting fees, $54,081 of general and administrative expenses, and $1,466 of amortization expenses. Our general and administrative expenses consist of bank charges, advertising, travel, telephone expenses, meals and entertainments, computer and internet expenses, postage and delivery, office supplies and other expenses. Net loss Our net loss increased to $534,032 for the year ended April 30, 2016 from $33,720 for the twelve months ending April 30, 2015. The increase in net loss compared to the prior year is primarily a result of stock based compensation and consulting fees with moderate decreases in general and administrative costs and professional fees. 18 Liquidity and Capital Resources Introduction During the twelve months ended April 30, 2016 because of our operating losses, we did not generate positive operating cash flows. Our cash on hand as of April 30, 2016 was $21,834. Cash Requirements We had cash available of $21,834 as of April 30, 2016. Based on the revenues of Malecon, we believe that our operations are sufficient to fund operations through the next fiscal year. Sources and Uses of Cash Operations We had net cash used in operating activities of $575,099 for the twelve months ended April 30, 2016, as compared to $18,456 for the year ended April 30, 2015. Net cash used consisted primarily of the net loss of $534,032, offset by non-cash expenses consisting of $1,466 amortization of intangible assets. Additionally, changes in assets and liabilities consisted of decreases in accounts receivable of $4,708, inventory of $675, and accounts payable of $500, and was offset by an increase in deferred revenue of $35,700 and other receivables of $3,300. Financing We had net cash provided by financing activities of $526,417 for the twelve months ended April 30, 2016, as compared to $89,910 for the year ended April 30, 2015. In the twelve months ended April 30, 2016 the net cash provided by financing activities related to $441,405 of stock issuance and $86,012 from a related party loan. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that we consider material. Going Concern The Company's financial statements are prepared using generally accepted accounting principles, which contemplate the realization of assets and liquidation of liabilities in the normal course of business. Because the business is relatively new and has a short history and relatively few sales, no certainty of continuation can be stated. The accompanying consolidated financial statements for the twelve months ended April 30, 2016 and for the twelve months ended April 30, 2015 have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has suffered losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company and therefore, we are not required to provide information required by this Item of Form 10-K. 19 ITEM 8. FINANCIAL STATEMENTS ANDSUPPLEMENTARYDATA. INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statement of Stockholders' Equity (Deficit) F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and shareholders’ of Omni Health, Inc. We have audited the accompanying balance sheet of VitaCig, Inc.(“the Company”) as of April 30, 2016 and the related statements ofoperations, stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of VitaCig, Inc.as of April 30, 2016, and the results of their operations and cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered losses from operations and has a working capital deficit as of April 30, 2015 which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Weinstein & Co. Miami, FL October 31, 2016 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors VitaCig, Inc. We have audited the accompanying balance sheet of VitaCig, Inc. (the Company) as of April 30, 2015 and the related statements of operations , stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of VitaCig, Inc. as of April 30, 2015, and the results of their operations and cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT August 13, 2015 F-2 OMNI HEALTH, INC. (Formerly known as VitaCig, Inc.) Balance Sheets April 30, 2016 April 30, 2015 ASSETS Current Assets: Cash and cash equivalents $ 21,834 $ 70,516 Accounts receivable 4,708 - Inventory 26,641 27,316 Prepaid Expenses 3,300 - Total current assets 56,483 97,832 Intangible assets, net of amortization of $2,799 and $1,333 as of April 30, 2016 and 2015 respectively 1,601 3,067 Total assets $ 58,084 $ 100,899 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ 2,000 $ 1,500 Deferred revenue - 35,700 Due to related party 2,000 3,000 Due to related party - MCIG, Inc. 186,276 100,264 Total liabilities 190,276 140,464 STOCKHOLDERS' DEFICIT Common stock, $0.0001 par value; 2,000,000,000 shares authorized; 554,551,683 and 500,135,000 shares outstanding as of April 30, 2016 and 2015 respectively 55,455 50,014 Shares issued at spin off, discount from par value. (49,514) (49,514) Additional Paid in Capital (APIC) 435,964 - Accumulated deficit (574,079) (40,065) Total Stockholders' Deficit (132,174) (39,565) Total Liabilities and Stockholders' Deficit $ 58,084 $ 100,899 The accompanying notes are an integral part of these audited financial statements. F-3 OMNI HEALTH, INC. (Formerly known as VitaCig, Inc.) Statements of Operations For the Years Ended April 30, April 30, 2016 2015 REVENUES $ 213,686 $ 376,001 COST OF GOODS SOLD 184,718 206,534 GROSS PROFIT 28,968 169,467 EXPENSES General and administrative 54,081 168,915 Professional fees 23,950 29,500 Consulting Fees 42,097 3,439 Stock Based Compensation 441,406 - Amortization 1,466 1,333 Total expenses 563,000 203,187 NET LOSS FROM OPERATIONS (534,032) (33,720) Basic and diluted income (loss) per share $ ( 0.00) $ ( 0.00) Weighted average shares outstanding - basic and diluted 516,059,526 500,135,000 The accompanying notes are an integral part of these audited financial statements. F-4 OMNI HEALTH, INC. (Formerly known as VitaCig, Inc.) Statements of Changes in Stockholders’ Deficit Discount from Total Common Stock Par Value - Accumulated Stockholders' Shares Amount Spin Off APIC Deficit Deficit Balance – April 30, 2014 500,135,000 $50,014 $(49,514) $- $(6,345) $(5,845) Net loss - (33,720) (33,720) Balance – April 30, 2015 500,135,000 $50,014 $(49,514) $- $(40,065) $(39,565) Issued as Stock Based Compensation 54,416,683 $5,441 - $ 435,964 - 441,405 Net loss $(534,032) (534,032) Balance – April 30, 2016 554,551,683 $55,455 $(49,514) $435,964 $(574,079) $(132,174) The accompanying notes are an integral part of these audited financial statements. F-5 OMNI HEALTH, INC. (Formerly known as VitaCig, Inc.) Statements of Cash Flows For the Years Ended April 30, April 30, 2016 2015 Operating activities: Net loss $ (534,032) $ (33,720) Adjustments to reconcile net loss to net cash used in operating activities: Amortization 1,466 1,333 Changes in operating assets and liabilities: Accounts receivable (4,708) 1,113 Inventory 675 49,145 Accounts payable 500 (67,886) Other receivable (3,300) - Deferred revenue (35,700) 31,559 Net cash used in operating activities (575,099) (18,456) Investing activities: Capitalized website development costs - (4,400) Net cash used in investing activities - (4,400) Financing activities: Issuance of common stock for cash 441,405 - Proceeds from related party 85,012 94,910 Repayment to related party - (5,000) Net cash provided by financing activities 526,417 89,910 Net increase (decrease) in cash (45,682) 67,054 Cash, beginning of period 70,516 3,462 Cash, end of period $ 21,834 $ 70,516 The accompanying notes are an integral part of these audited financial statements. F-6 OMNI HEALTH, INC. NOTES TO FINANCIAL STATEMENTS Note 1. Organization and Basis of Presentation The accompanying audited financial statements of Omni Health, Inc., formerly known as VitaCig, Inc., (the “Company”, “we”, “our”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rulesof the Securities and Exchange Commission (“SEC”). Description of Business We were incorporated in Nevada on January 22, 2014. We began as a technology company that was engaged in the manufacturing and retailing of nicotine-free Electronic Cigarettes (“eCigs”) that are pre-packaged with vitamins, nutrients, and generic pharmaceuticals.Generic pharmaceuticals include the dietary supplements: Vitamin A1, B1, C, E, and anti-oxidant ubidecarenone (CO-Q10). The Company was originally formed as a wholly-owned subsidiary of mCig, Inc. On February 24, 2014 the company entered into a Contribution Agreement with mCig, Inc. In accordance with this agreement VitaCig, Inc. accepted the contribution by mCig, Inc. of specific assets consisting solely of pending trademarks for the term “VitaCig” filed with the USPTO and $500 in cash as contribution in exchange for 500,135,000 shares of common capital stock representing 100% of the shares outstanding of the Company. On November 28, 2014, mCig completed the spin-off of 54.1% of VitaCig, Inc. (the “Spin-off”) (See Note 9: Stockholders’ Equity). On June 17, 2016 VitaCig acquired Malecon Pharmacy, Inc., in a Stock Exchange Agreement. VitaCig issued LX Retail Group, LLC 575,000,000 common shares of stock in exchange for 100% of the stock of Malecon Pharmacy, Inc. Malecon Pharmacy, Inc., operates as a subsidiary of VitaCig, Inc. Malecon Pharmacy is a premiere anti-aging cream manufacturer, wholesaler, and distributor. On June 22, 2016 VitaCig sold its eCig business element to mCig, Inc., in exchange for the return to treasury stock 172,500,000 shares of VitaCig stock and the reduction of the outstanding amount owed by Vitacig, Inc., to mCig, Inc., in the amount equal to reducing the outstanding balance to $95,000 . As a result of this transaction, VitaCig, Inc., became a holding company in which it has one wholly owned subsidiary, Malecon Pharmacy, Inc. The Company currently maintains its corporate office in Hialeah, Florida. Basis of Presentation The Company maintains its accounting records on an accrual basis in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”). These financial statements are presented in US dollars. Fiscal Year End The Corporation has adopted a fiscal year end of April 30. F-7 Note 2. Summary of Significant Accounting Policies Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Management bases its estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. The most significant estimates include: sales returns and other allowances; allowance for doubtful accounts; valuation of inventory; valuation and recoverability of long-lived assets; property and equipment; contingencies; and income taxes. On a regular basis, management reviews its estimates utilizing currently available information, changes in facts and circumstances, historical experience and reasonable assumptions. After such reviews, and if deemed appropriate, those estimates are adjusted accordingly. Actual results could differ from those estimates. Revenue Recognition Our revenue recognition policy is in accordance with generally accepted accounting principles, which requires the recognition of sales when there is evidence of a sales agreement, the delivery of goods has occurred, the sales price is fixed or determined and the collectability of revenue is reasonably assured. The Company recognizes revenue for sales online either direct to consumer or through our Wholesaler, Distributor, Reseller (WDR) program. For online sales, revenue is recognized by the Company at the time of order fulfillment. Since VitaCig collects payment for each online order at the time of sale, the point of shipping revenue recognition method ensures that the Company recognizes the revenue collected within 24-48 hours after the order is received and the funds are collected. Based on the metrics associated with having the actual sales almost equal the revenue collected and recognized, this short lag time between the time when the order is received from the consumer and when the revenue is actually recognized on the Company’s books allow Management to have a better grasp over its inventory and the overall Company progress on a daily basis. Deferred Revenue Payments received by the Company in advance are recorded as deferred revenue until the merchandise has shipped to the customer. Cost of Goods Sold The Company recognizes the direct cost of purchasing product for sale, including freight-in and packaging, as cost of goods sold in the accompanying income statement. For the twelve months ended April 30, 2016 and 2015, there was $22,886 and $3,781, respectively in shipping costs included in cost of goods sold. Cash and cash equivalents The Company includes in cash and cash equivalents all short-term, highly liquid investments that mature within three months of their acquisition date. Cash equivalents consist principally of investments in interest-bearing demand deposit accounts and liquidity funds with financial institutions and are stated at cost, which approximates fair value. For cash management purposes the company concentrates its cash holdings in an account at Bank of America. The Company had no cash equivalents at April 30, 2016 or 2015. 28 Inventory Inventories are stated at first-in, first-out method of costing, subject to the lower of cost or market and net realizable value. We regularly review inventory quantities on hand, future purchase commitments with our suppliers, and the estimated utility of our inventory. If our review indicates a reduction in utility below carrying value, we reduce our inventory to a new cost basis through a charge to cost of revenue. The determination of market value and the estimated volume of demand used in the lower of cost or market analysis require significant judgment. April 30, 2016 April 30, 2015 Finished goods $ 26,641 $ 27,316 Total inventory $ 26,641 $ 27,316 Accounts Receivable The Company’s accounts receivable is primarily from its vendor tasked with accepting all credit card payments for purchases from its customers, are reported at the amount due from the vendor. As of April 30, 2016 there was $17,632. Of this amount $12,924 was held as a reserve by the merchant services account against potential chargebacks and was recorded as Other Liabilities. The Company expects these receivables to be fully collectible, but has created a reserve allowance for doubtful accounts for the period in the amount of $12,924. The Company did not report any accounts receivable from any of its retail customers. April 30, 2016 April 30, 2015 Account receivable $ 17,632 $ - Provision for doubtful debts (12,924) - $ 4,708 $ - Foreign currency translation The Company’s functional currency and its reporting currency is the United States Dollar. Intangible assets The Company’s intangible assets consist primarily of website development costs. The company is amortizing this cost over three years. (see Note 4 – Intangible Assets). Financial instruments The carrying amounts reflected in the balance sheets for cash, accounts payable and accrued expenses approximate the respective fair values due to the short maturities of these items. The Company does not hold any investments that are available-for-sale. As required by the Fair Value Measurements and Disclosures Topic of the FASB ASC, fair value is measured based on a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. 29 The three levels of the fair value hierarchy are described below: Level1 —Valuations based on quoted prices for identical assets and liabilities in active markets. Level2 —Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level3 —Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. The Company does not have any assets or liabilities that are required to be measured and recorded at fair value on a recurring basis. Income taxes Income taxes are accounted for under the assets and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Basic and diluted net loss per share The Company follows ASC Topic 260 to account for earnings per share. Basic earnings per share (“EPS”) calculations are determined by dividing net loss by the weighted average number of shares of common stock outstanding during the year. Diluted earnings per share calculations are determined by dividing net income by the weighted average number of common shares and dilutive common share equivalents outstanding. During periods when common stock equivalents, if any, are anti-dilutive they are not considered in the computation. There is no potential dilutive security as of April 30, 2016 or 2015. Concentration of Credit Risk Financial instruments, which potentially subject us to concentrations of credit risk, consist principally of cash and trade receivables.Concentrations of credit risk with respect to trade receivables are limited due to the clients that comprise our customer base and their dispersion across different business and geographic areas.We estimate and maintain an allowance for potentially uncollectible accounts and such estimates have historically been within management's expectations.Our cash balances are maintained in accounts held by major banks and financial institutions located in the United States.The Company may occasionally maintain amounts on deposit with a financial institution that are in excess of the federally insured limit of $250,000.The risk is managed by maintaining all deposits in high quality financial institutions. The Company had no deposits in excess of federally insured limits at April 30, 2016 and 2015. 30 Impairment of Long-lived Assets The Company accounts for long-lived assets in accordance with the provisions of FASB Topic 360, “ Accounting for the Impairment of Long-Lived Assets ”. This statement requires that long-lived assets and certain identifiable intangibles be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment loss would be recognized when the estimated future cash flows from the use of the asset are less than the carrying amount of that asset. During 2016 and 2015, there have been no impairment losses. Recent accounting pronouncements The Company evaluated all recent accounting pronouncements issued and determined that the adoption of these pronouncements would not have a material effect on the financial position, results of operations, or cash flows of the Company. Note 3. Going Concern The Company's financial statements are prepared using generally accepted accounting principles, which contemplate the realization of assets and liquidation of liabilities in the normal course of business. Because the business is new and has a limited history and relatively few sales, no certainty of continuation can be stated. The accompanying financial statements for the twelve months ended April 30, 2016 and April 30, 2015 have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has suffered losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Management is taking steps to raise additional funds to address its operating and financial cash requirements to continue operations in the next twelve months. Management has devoted a significant amount of time in the raising of capital from additional debt and equity financing. However, the Company’s ability to continue as a going concern is dependent upon raising additional funds through debt and equity financing and generating revenue. There are no assurances the Company will receive the necessary funding or generate revenue necessary to fund operations. The financial statements contain no adjustments for the outcome of this uncertainty. 31 Note 4. Intangible assets: Intangible assets, net consisted of the following: As of April 30, 2015 Weighted Average Useful Life (in Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount $ $ $ Finite lived intangible assets Internet website 3 4,400 (1,333) 3,067 Total identifiable intangible assets 4,400 (1,333) 3,067 As of April 30, 2016 Weighted Average Useful Life (in Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount $ $ $ Finite lived intangible assets Internet website 3 4,400 (2,799) 1,601 Total identifiable intangible assets 4,400 (2,799) 1,601 Amortization expense on intangible assets was $1,466 and $1,333 for the years ended April 30, 2016 and April 30, 2015, respectively. The table below represents the estimated amortization of intangible assets for each of the next five years. Year Amortization 2016 $ 1,467 2017 134 2018 - 2019 - 2020 - Total $ 1,601 32 Note 5. Deferred Revenue Deferred revenue was $0 and $35,700 for the fiscal year ended April 30, 2016 and April 30, 2015, respectively. Amounts billed or collected in excess of revenue recognized are recorded as deferred revenue. Note 6. Related Parties and Related Party Transactions As of April 30, 2016, mCig, Inc. advanced the Company the amount of $186,276 for professional fees and inventory purchase, and it was recorded as due to related party. As of April 30, 2016, Paul Rosenberg advanced the Company the amount of $2,000 for accounting fees. It was recorded as due to related party. As of April 30, 2015, mCig, Inc. advanced the Company the amount of $100,264 for professional fees and inventory purchase, and it was recorded as due to related party. As of April 30, 2015, Paul Rosenberg advanced the Company the amount of $3,000 for accounting fees. It was recorded as due to related party. Note 7. Commitments and Contingencies As of April 30, 2016 there were no commitments and contingencies. Note 8. Trademarks and Patents On January 18, 2014, the Company applied for trademark name registration, “VitaCig”, with the United States Patent and Trademark Office. TEAS plus application's serial number: 86169368. On August 19, 2014 the application was approved and published. On October 28, 2015 the Company applied for trademark name registration, “VitaCBD”, with the United States Patent and Trademark Office, application number 86802151. The Company has received comments and is further pursuing this registration. The trademarks were transferred to mCig, Inc., on June 22, 2016 as part of the sale of the VitaCig e-Cig business. 33 Note 9. Stockholders’ Equity (Deficit) The authorized capital stock of the Company consists of 2,000,000,000 shares of Common Stock, par value $.0001 per share. On February 24, 2014, the Company entered into a Contribution Agreement with mCig, Inc. In accordance with this agreement, VitaCig, Inc. accepted the contribution by mCig, Inc. of specific assets consisting solely of pending trademarks for the term “VitaCig” filed with the USPTO on January 18, 2014, and $500 in cash as contribution in exchange for 500,135,000 shares of common capital stock representing 100% of the shares outstanding ofthe Company. On November 28, 2014, mCig completed the spin-off of 54.1% of VitaCig, Inc. (the “Spin-off). As of April 30, 2016, the Company was authorized to issue 560,000,000 common shares at a par value of $0.0001. As of April 30, 2015 the Company had issued 500,135,000 common shares. During the year the Company issued 54,416,683 shares of common stock for services rendered. As of April 30, 2016 the total issued and outstanding of common stock was 554,551,683. Note 10. Stock Option and Warrant Activity As of April 30, 2016 and 2015, there were no warrants or options issued or outstanding to acquire any additional shares of common stock. Note 11. Income Taxes The Company’s income tax expense for the periods presented in the statements of operations represents minimum California franchise taxes. The items accounting for the difference between income taxes computed at the federal statutory rate and the provision for income taxes were as follows: Statutory federal income tax rate 34.0% 34.0% State income taxes, net of federal taxes 6.0% 6.0% Non-deductible items (1.0)% (1.0)% Valuation allowance (39.0)% (39.0)% Effective income tax rate 0.0% 0.0% 34 The Company may not be able to utilize the net operating loss carry forwards for its U.S. income taxes in future periods should it experience a change in ownership as defined in Section382 of the Internal Revenue Code (“IRC”).Under section 382, should the Company experience a more than 50% change in its ownership over a 3-year period, the Company would be limited based on a formula as defined in the IRC to the amount per year it could utilize in that year of the net operating loss carry forwards. Section 382 of the Internal Revenue Code (“IRC”) imposes limitations on the use of NOL’s and credits following changes in ownership as defined in the IRC. The limitation could reduce the amount of benefits that would be available to offset future taxable income each year, starting with the year of an ownership change. The Company has not completed the complex analysis required by the IRC to determine if an ownership change has occurred. The tax effects of the temporary differences and carry forwards that give rise to deferred tax assets consist of the following: Deferred tax asset 91,160 12,955 Valuation allowance (91,160) (12,955) Net deferred taxes - - At April 30, 2016 and 2015, the Company had net operating loss carry forwards available to offset future taxable income of approximately $104,115 and $12,955, respectively. These carry forwards will begin to expire in the year ending December 31, 2026. Utilization of the net operating loss carry forwards may be subject to a substantial annual limitation due to the ownership change limitations provided by the Internal Revenue Code of 1986, as amended and similar state provisions. The Company has not performed a change in ownership analysis since its inception in 2014 and, accordingly, some or all of its net operating loss carry forwards may not be available to offset future taxable income. Even if the loss carry forwards are available, they may be subject to substantial annual limitations resulting from past ownership changes, and the ownership change that occurred on June 22, 2016 and any other ownership changes that may occur after April 30, 2016, that could result in the expiration of the loss carry forwards before they are utilized. The nature of the components of the deferred tax asset is entirely attributable to the Net operating loss carry-forwards incurred by the Company less any permanent differences that maybe used in future years to offset future tax liabilities. We believe that it is more likely than not that the benefit from certain NOL carryforwards will not be realized. In recognition of this risk, we have provided a valuation allowance of $104,115 and $12,955, for the fiscal years ending April 30, 2016 and April 30, 2015, respectively, on the deferred tax assets relating to these NOL carryforwards. The Company periodically evaluates the likelihood of the realization of deferred tax assets, and adjusts the carrying amount of the deferred tax assets by the valuation allowance to the extent the future realization of the deferred tax assets is not judged to be more likely than not. The Company considers many factors when assessing the likelihood of future realization of its deferred tax assets, including its recent cumulative earnings experience by taxing jurisdiction, expectations of future taxable income or loss, the carry-forward periods available to the Company for tax reporting purposes, and other relevant factors. At April 30, 2016 and 2015, deferred tax assets have been fully offset by a valuation allowance. The Company files income tax returns in the U.S. federal jurisdiction, and with the State of California. The Company is subject to U.S. federal and state income tax examinations by tax authorities for tax years 2014 through 2016 due to net operating losses that are being carried forward for tax purposes. 35 Company does not have any uncertain tax positions or unrecognized tax benefits at April 30, 2016 or 2015. The Company’s policy is to recognize interest and penalties related to income taxes as components of interest expense and other expense, respectively. Note 12. Basic Loss per Share Basic Loss Per Share - The computation of basic and diluted loss per common share is based on the weighted average number of shares outstanding during each period. April 30, 2016 2015 Net loss $ (529,057) $ (33,720) Basic loss per common share $ (0.00) $ (0.00) Basic weighted average Number of shares outstanding 554,551,683 500,135,000 The computation of basic loss per common share is based on the weighted average number of shares outstanding during the year. Note 13. Subsequent Events On May 31, 2016, the Company issued 1,100,000 shares of common stock for services valued at $8,030. On June 2, 2016 the Company amended its Articles of Incorporation to increase the number of common shares authorized from 560,000,000 to 2,000,000,000. On June 6, 2016, the Company issued 575,000,000 shares of common stock for the acquisition of Malecon Pharmacy valued at $3,392,500. On June 2
